Citation Nr: 1733598	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-28 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for residuals ingrown toenail of the left great toe.

2.  Entitlement to an increased disability rating in excess of 10 percent for residuals ingrown toenail of the right great toe.

3.  Entitlement to an increased disability rating in excess of 10 percent for chondromalacia of the left knee.


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1977 to February 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had requested a Travel Board hearing in the May 2012 notice of disagreement and such was in the process of being scheduled.  However, in November 2015 the Veteran withdrew the requested hearing.  This was confirmed by the Veteran in February 2016 and March 2017.  Thus, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (d).

The Board notes that additional evidence has been received since the August 2013 Statement of the Case (SOC), including statements from the Veteran.  Given the claims are being remanded, the Veteran is not prejudiced by the Board proceeding without a waiver of the evidence.

With regards to the claims on appeal, the August 2013 SOC included the issue of an increased rating in excess of 10 percent for chondromalacia of the right knee.  Thereafter, an October 2013 notice of disagreement was submitted in lieu of a substantive appeal.  The Veteran did not list the right knee claim as a specific issue for appeal in that correspondence.  There was also no subsequent evidence suggesting the right knee claim is on appeal.  Therefore, the Board finds that following the August 2013 SOC, the Veteran did not submit a substantive appeal for the right knee issue.  As such, the issue is not before the Board.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

I.  Left Knee

The Veteran is requesting an increased rating in excess of 10 percent to his left knee based on a worsening of the condition.

The Veteran was afforded a March 2011 VA examination in which he reported weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, tenderness and pain.  He reported experiencing flare-ups and pain to a level of 10 out of 10 in severity.  He indicated limited movement and difficulty standing and walking.  The Veteran further reported an incapacitating episode in December 2010 for 4 to 6 days; however the physician who recommended bed rest was not listed.

Upon examination, the examiner indicated there was guarding of movement, locking pain and no instability or ankylosis.  Range of motion testing revealed forward flexion to 140 degrees and extension to zero.  After repetition, flexion was reduced to 130 degrees.  No further limitation was reported due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  A diagnosis of chondromalacia of the left knee was given with the subjective factors of pain and difficulty sitting or standing for long periods.

The Veteran then submitted a March 2011 statement in which he indicated he suffers from constant pain in his joints, including his knees and the pain ranges from moderate to severe.  He stated that due to the pain, daily activities are limited and he is unable to walk more than 40 to 50 feet without severe pain.

Additionally, February 2016 correspondence indicated that the Veteran underwent surgery to his knee in September 2015 with an orthopedic physician, although which knee was not listed.  The surgery, the Veteran noted, was to cut away bone so his range of motion could be improved.

As additional relevant evidence has been submitted related to the Veteran's left knee, subsequent to the March 2011 examination, a new VA examination is required to assess the severity of the Veteran's left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Additionally, the March 2011 VA examination report did not include full joint testing for pain on both active and passive motion, and with weight-bearing and nonweight-bearing.  The Board notes the March 2011 VA examiner did test the right knee disability of the Veteran.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, a remand is necessary in order to afford the Veteran a new VA examination to determine the severity of his left knee disability and addresses such inquiries.

II.  Right and Left Great Toes

The Veteran was afforded a March 2011 VA examination in which the Veteran reported pain in the right and left big toes which occurs 2 times per day for as long as 1.5 hours.  He reported the pain travels to his feet, is sharp and sticking and rises to a level 10 out of 10 in severity.  He indicated at rest, there is also pain, including during sleep.

Upon examination, the examiner noted deformity due to prior medical attempts to remove and stop regrowth of the toenails.  She noted painful motion, limitation of standing and walking, including standing for maximum 15-30 minutes.  The symptoms and pain experienced are relieved by corrective shoe wear.  The examiner diagnosed ingrown toenails of the right and left great toes with pain.

Thereafter, the March 2011 statement noted above was submitted.  Further, in the October 2013 notice of disagreement, the Veteran noted there was no prior consideration given for the deformity of his right and left great toe nails.

Due to the more than six years since the prior VA examination, and the additional evidence received, the Board finds there is a potential worsening of the Veteran's right and left great toes.  Thus, the Veteran should be afforded a new VA examination to assess the current nature and severity of his right and left great toes.  See Snuffer at 400.


III.  Records

As noted above, in February 2016, the Veteran contacted the RO and indicated he underwent knee surgery in September 2015, although the specific knee was not stated.  He noted bone was cut away to improve his range of motion, although the procedure was not as successful as anticipated.  He indicated he still gets injections in both knees every 4-6 months.

In light of the remand and the noted outstanding records, updated VA and private treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate updated VA treatment records dating since March 2011 with the claims file.

2. Contact the Veteran and request authorization and consent to release any private medical records regarding his treatment for his service-connected knee disabilities, including the September 2015 surgery with Dr. Reeves.  The Veteran must also be informed that, in lieu of providing releases to VA, he may submit any such records to VA directly.

3. The Veteran should also be scheduled for an appropriate VA examination to determine the current nature and severity of his left knee disability.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and flexion.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of any flare-ups of these symptoms, and any effect pain has on range of motion.

The left knee joint should also be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite knee.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, to the extent possible, joint stability testing should be performed and the examiner should indicate the severity of any joint instability found in the left knee.

All opinions expressed should be accompanied by supporting rationale.

4. The Veteran should also be scheduled for an appropriate VA examination to determine the current nature and severity of his left and right great toe disabilities.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

All signs and symptoms should be addressed by the examiner, along with all current functional impairment from the conditions.  He or she should address whether the conditions are moderate, moderately severe, or severe.

The examination report should include a complete rationale for all opinions expressed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


